Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s RCE of 1/10/2022 has been considered and entered in the record. Amended Claims 1-4 and 6-18 are under consideration. The following new rejections are made in view of Applicants’ amendments. Applicants’ arguments have been considered, but are not persuasive for the reasons as discussed below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yieh et al (US 2016/0079034) in view of Draeger et al (US 2015/0044882) and Liang et al (US 2018/0330980) .
	With respect to Claim 1, Yieh et al discloses a method of making a semiconductor device comprising: contacting a flowable layer of silicon containing material (Figure 1C-1D, 107; and paragraph 17) disposed on a substrate (Figure 1C-1D, 101) with a plurality of oxygen ions (paragraphs 20-21) under conditions sufficient to anneal  (paragraphs 3, 80, 90 and 140 ) and increase a density (paragraphs 13-14) of the flowable layer of silicon containing material. See Figures 1C – 1D and corresponding text, and paragraphs 77-91. Moreover, Yieh discloses the use of a processing chamber (paragraphs 19-20), and the use of multiple gases to implant the flowable layer  with species including oxygen, nitrogen and hydrogen and combinations thereof (paragraphs 8, 18 and 143; and Figure 9, 912). Furthermore, Yieh et al disclose adjusting the temperature to control the density of the layer (paragraph 17); and an exposure to the oxidizing agent at temperatures of 25 to 500 degrees Celcius (paragraph 85). 
	Yieh et al differs from the Claims at hand in that Yieh discloses oxygen ions, but does not explicitly disclose oxygen radicals, and does not explicitly disclose “ wherein the plurality of oxygen radicals are disposed within a reaction gas, and wherein the plurality of oxygen radicals are provided by a radical source coupled to the process chamber and the reaction gas is provided by a gas source independent of the radical source”; and does not explicitly disclose “wherein contacting the flowable 
	Draeger et al is relied upon to disclose processes of annealing flowable oxide films using oxygen radicals. See Figure 2 and corresponding text and paragraph 80.
	Liang et al is relied upon to disclose the use of oxygen radicals to cure flowable oxides, as well as oxygen gas, hydrogen gas. See paragraph 31 and Claim 8. Moreover, Liang et al disclose curing in an oxygen/hydrogen ambient which can be formed by O2 and H2 , and the use of separate sources for different gases. See paragraphs 24-25, 31-37 and 43; and Claims 3 and 11.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use oxygen radicals in the process of Yieh et al, for their known benefit in the art of annealing/curing flowable oxide films as disclosed by the Draeger et al and Liang et al references. The use of a known component, oxygen radical, for its known benefit, annealing /curing flowable oxide films, would have been within the skill of one of ordinary skill in the art.  The substitution of a known oxidizing agent, oxygen radicals, for its known benefit as an oxidizing agent would have been prima facie obvious to one of ordinary skill in the art. Moreover, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use combinations of gases, with and without radicals, and from different sources,  in the process of Yieh et al, for their known benefit in the art of annealing/curing flowable oxide films as disclosed by Liang et al.
	With respect to the claimed temperature range of 400 to 700 degrees Celcius, Yieh et al discloses an overlapping range of 25 to 500 degrees Celcius in paragraph 85. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exits. See In re Wertheim, 541 F 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F 2d 1575; 16 USPQ 2d 1934 (Fed Cir. 1990). Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136.  Furthermore,  Draeger et al and Liang et al disclose contacting a flowable layer of silicon containing material with a plurality of oxygen radicals at a temperature of 100 degrees Celcius to 700 degrees Celcius. See paragraph 67 of Draeger et al and paragraph 34 of Liang et al. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exits. See In re Wertheim, 541 F 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F 2d 1575; 16 USPQ 2d 1934 (Fed Cir. 1990). Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136. 

	With respect to Claim 2, Yieh et al disclose wherein the flowable layer of silicon containing material comprises an oxide layer, a nitride layer a carbide layer an oxynitride layer or combinations thereof. See paragraph 17.
	With respect to Claim 3, and the limitation “the reaction gas comprises up to 95% hydrogen”, both Yieh et al and Liang et al disclose the presence or absence of hydrogen, as discussed with respect to Claim 1. Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136. 
	With respect to Claim 4,  Draeger et al and Liang et al disclose contacting the flowable layer of silicon containing material with the plurality of oxygen radicals is at a pressure of 10mTorr to 20Torr. See paragraph 67 of Draeger et al and paragraph 34 of Liang et al. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exits. See In re Wertheim, 541 F 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F 2d 1575; 16 USPQ 2d 1934 (Fed Cir. 1990). Moreover, where the general conditions of a claim are disclosed in the prior art, it is not 
	With respect to Claim 6, Draeger et al and Liang et al disclose wherein contacting a flowable layer of silicon containing material with a plurality of oxygen radicals is for a duration of up to 10 minutes. See paragraph 67 of Draeger et al and paragraph 34 of Liang et al. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exits. See In re Wertheim, 541 F 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F 2d 1575; 16 USPQ 2d 1934 (Fed Cir. 1990). Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136. 
	With respect to Claim 7,  Yieh et al disclose the plurality of oxygen radicals penetrate through a top portion and a bottom portion of the flowable layer of silicon containing material. See Figures 1C and 1D, and corresponding text. 
	With respect to Claim 8,  Draeger et al disclose contacting a flowable layer of silicon containing material with a plurality of oxygen radicals is performed in a rapid thermal processing chamber. See paragraph 74.
	With respect to Claim 9,  Liang et al discloses oxygen hydrogen ambient. See Claims 4 and 11 for example. 

With respect to Claim 10, Claim 10 is rejected for the reasons as discussed above with respect to Claim 1. Moreover, Yieh et al discloses implanting oxygen ions substantially throughout the flowable layer of silicon. See Figures 1C and 1D, and corresponding text.  
However, Yieh et al do not disclose “performing sequential repetitions of depositing at least part of the flowable layer of silicon containing material and then the oxygen radical based treatment of the 
Liang et al discloses  performing sequential repetitions of depositing at least part of the flowable layer of silicon containing material and then the oxygen radical based treatment of the at least partly deposited silicon containing material until a desired silicon containing material thickness is reached. See Figure 1 and corresponding text. 
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use sequential repetition in the process of Yieh et al and Draeger et al, for their known benefit in the art of arriving at the desired height of the material, as disclosed by the Liang et al reference. The use of a known method for its known benefit, would have been within the skill of one of ordinary skill in the art.  Moreover, duplication of steps for their known benefit is prima facie obvious in the absence of unobvious results. See In re Harza, 124 USPQ 378 (CCPA 1960).
With respect to the pressure and time limitations, Draeger et al and Liang et al disclose contacting the flowable layer of silicon containing material with the plurality of oxygen radicals is at a pressure of 10mTorr to 20Torr. See paragraph 67 of Draeger et al and paragraph 34 of Liang et al. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exits. See In re Wertheim, 541 F 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F 2d 1575; 16 USPQ 2d 1934 (Fed Cir. 1990). Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136. Moreover, with respect to the time limitations, Draeger et al and Liang et al disclose wherein contacting a flowable layer of silicon containing material with a plurality of oxygen radicals is for a duration of up to 10 minutes. See paragraph 67 of Draeger et al and paragraph 34 of Liang et al. In the case where the claimed ranges “overlap or lie inside ranges prima facie case of obviousness exits. See In re Wertheim, 541 F 2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F 2d 1575; 16 USPQ 2d 1934 (Fed Cir. 1990). Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136. 
With respect to Claim 11, Yieh et al disclose wherein the flowable layer of silicon containing material comprises an oxide layer, a nitride layer a carbide layer an oxynitride layer or combinations thereof. See paragraph 17.
	With respect to Claim 12, Yieh et al disclose the flowable layer of silicon containing material comprises silicon oxide (SiO2), silicon oxide nitride (SiON), silicon nitride (Si3N4), silicon oxide carbide (SiOC) or combinations thereof. See paragraph 17.
	With respect to Claim 13,  Yieh et al discloses wherein depositing the flowable layer of silicon comprises a flowable chemical vapor deposition (FCVD) process. See paragraphs 57-58, 81 and 85 of Yieh et al. 
	With respect to Claim 14, and the limitation “the FCVD process is performed in the same processing chamber used for implanting oxygen radicals”, Yieh makes obvious the same process chamber is used as the transfer of the substrate to another chamber is not disclosed. See Figures 1A to 1E and corresponding text. Moreover, the use of one processing chamber as opposed to two separate ones would be within the skill of a practitioner in the art as a matter of process engineering.  
	With respect to Claim 16,  Yieh et al disclose the plurality of oxygen ions penetrate entirely throughout the flowable layer of silicon containing material. See Figures 1C and 1D, and corresponding text. 
	With respect to Claim 17,  Draeger et al disclose contacting a flowable layer of silicon containing material with a plurality of oxygen radicals is performed in a rapid thermal processing chamber. See paragraph 74.
. 

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Yieh et al (US 2016/0079034) in view of Draeger et al (US 2015/0044882) and Liang et al (US 2018/0330980) as applied to claims 1-4, 6-14 and 16-18  above, and further in view of Naik et al (US 2015/0262869).
	Yieh et al, Draeger et al and Liang et al are relied upon as discussed above.
	However, none of the references discloses “during an FCVD process, a capacitively coupled plasma is formed from a gas which is ignited and maintained in a processing volume between a showerhead and a chamber lid”, as required by the Claim at hand.
	Naik et al is simply relied upon to disclose during an FCVD process, a capacitively coupled plasma is formed from a gas which is ignited and maintained in a processing volume between a showerhead and a chamber lid. See paragraphs 87 and 145.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use the capacitively coupled plasma formation method of Naik et al, in the process of Yieh et al, Draeger et al and Liang, for its known benefit in the art of forming a plasma as disclosed by Naik et al. The use of a known process for its known benefit would have been prima facie obvious to one of ordinary skill in the art. 
				Response to Applicants’ Arguments
	Applicants’ argue that Yieh is directed to ion implantation to treat a flowable layer, and Liang is directed to curing a flowable layer. The Examiner notes that both references are drawn to forming prima facie obvious. Moreover, Yieh also pertains to curing. See paragraphs 80 and 85. Applicants further argue that since Yieh expressly teaches that the implantation process is advantageous to existing flowable layer curing techniques, a practitioner in the art would not combine the references. The Examiner respectfully disagrees. The references are drawn to the same field, and the substitution of a known oxidizing agent, for its known utility as an oxidizing agent would be within the skill of one of ordinary skill in the art.
With respect to the claimed temperature range, the Examiner notes that Yieh and Draeger disclose overlapping ranges. Moreover, Draeger’s disclosure of 375 degrees Celcius makes obvious Applicants’ present range of about  400 degrees Celcius. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136. 
	With respect to Claims 10, 14 and 15, the new limitations argued by Applicants are addressed in the rejection of the Claims as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







AGG
January 21, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812